EXHIBIT 31.2 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Richard Pelletier, Chief Financial Officer (principal financial andaccounting officer) of Excellency Investment Realty Trust, Inc. (the"Registrant"), certify that: 1. I have reviewed this Annual Report on Form 10-K of the Registrantfor the fiscal year ended December 31, 2008, as filed with the Securities andExchange Commission on the date hereof (the "Annual Report"); 2. Based on my knowledge, this Annual Report does not contain anyuntrue statement of a material fact or omit to state a material fact necessaryto make the statements made, in light of the circumstances under which suchstatements were made, not misleading with respect to the period covered by thisAnnual Report; 3. Based on my knowledge, the financial statements, and other financialinformation included in this Annual Report, fairly present in all materialrespects the financial condition, results of operations and cash flows of theRegistrant as of, and for, the periods presented in this Annual Report; 4. I am responsible for establishing and maintaining disclosurecontrols and procedures (as defined in Exchange Act Rules 13a-15(e) and15d-15(e)) and internal control over financial reporting (as defined in ExchangeAct Rules 13a-15(f) and 15d-15(f) for the Registrant and have: (a) Designed such disclosure controls and procedures, orcaused such disclosure controls and procedures to be designed under mysupervision, to ensure that material information relating to the Registrant,including its consolidated subsidiaries, is made known to me by others withinthose entities, particularly during the period in which this Annual Report isbeing prepared; (b) Designed such internal control over financial reporting,or caused such internal control over financial reporting to be designed under mysupervision, to provide reasonable assurance regarding the reliability offinancial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles; (c) Evaluated the effectiveness of the Registrant's disclosurecontrols and procedures and presented in this report my conclusions about theeffectiveness of the disclosure controls and procedures, as of the end of theperiod covered by this Annual Report based on such evaluation (the "EvaluationDate"); and (d) Disclosed in this Annual Report any change in theRegistrant's internal control over financial reporting that occurred during theRegistrant's most recent fiscal quarter (the Registrant's fourth fiscal quarterin the case of an annual report) that has materially affected, or is reasonablylikely to materially affect, the Registrant's internal control over financialreporting; and 5. I have disclosed, based on my most recent evaluation of internalcontrol over financial reporting, to the Registrant's auditors and the auditcommittee of Registrant's board of directors (or persons performing theequivalent functions): (a) All significant deficiencies and material weaknesses inthe design or operation of internal control over financial reporting which arereasonably likely to adversely affect the Registrant's ability to record,process, summarize and report financial information; and (b) Any fraud, whether or not material, that involvesmanagement or other employees who have a significant role in the Registrant'sinternal control over financial reporting. Dated:April 15, 2009 Signature: /s/ Richard Pelletier Richard Pelletier Chief Financial Officer (principal financial and accounting officer)
